Title: To Benjamin Franklin from Lawrence Boyd, 3 April 1779
From: Boyd, Lawrence
To: Franklin, Benjamin


Most Worthy Sir/
Brest Road April 3rd. 1779 On Board the Sloop Kingston
I hope you will pardon the Freedom I take in addressing myself an entire Stranger to you, but I havg: had the Pleasure of seeing you in London & very well acquainted with your Universal Character & ever Distinguished Mark of Lenity & Compassionate Disposition towards the distressed & this being only on the Behalf of 3 Distress’d Captains & 2 others on Board the Patience Brigg here, whom since I havg: acquainted them of the Cartell for the American’s being settled, have applied to me for a Passage to England which I am ready to give them, as havg: large Families & entirely expended what Money they had with being confin’d for near these 12 Months. Therefore most certainly will find it a great Hardship in travelling to St: Maloes, whither I can assure you she is station’d from Plymouth, her Name is the Milford, Captn: Levitt, Mr: Nox Lieutenant on Behalf of Governmt: both of whom I am very well acquainted with & with whom I parted in the Downs which I acquainted the Prisoners with at Plymouth. I hope Sir you will take their Case into Consideration & favor me with an Order directed to Mr: Riou to whom I am ready to give any Discharge you think proper; I have already applied to Adams who informed me you were the only Person that had that Power in France. Therefore I made bold to address these few Lines to you; I shall esteem it a particular Favor of an Ansr: as soon as possible as I am in Expectation of sailing every Day as the Nobleman whom I had the Honor of conveying from England is expected here hourly therefore I hope Sir you will pardon the Haste of Sir Your most Obt: & Hble Servt:
Lawce: Boyd
1779
 
Addressed: The Honourable Benjn: Franklin—/ Minister Plenipotentary—of the / United States of America—/ at Passy / Paris
